Citation Nr: 0723588	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-21 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, as secondary to residuals of a 
shell fragment wound to the left thigh, with deep left 
peroneal nerve and injury to muscle group XIII.

2.  Entitlement to service connection for a right leg 
condition, as secondary to residuals of a shell fragment 
wound to the left thigh, with deep left peroneal nerve and 
injury to muscle group XIII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The veteran had active service from October 1949 until 
December 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a back disorder, as 
secondary to his service-connected left thigh disability, as 
well as, service connection for a right leg disorder, also as 
secondary to his service-connected left thigh disability.  A 
preliminary review of the merits of the veteran's claim 
discloses a need for further evidentiary development.  The 
Board's review discloses a need for further information 
concerning the veteran's medical treatment and a VA 
examination.   

Secondary service connection can be granted when a disability 
is the proximate result of or due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additionally, the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service connected disability.  Id.

A March 1998 VA medical certificate was the first evidence of 
record to refer to the veteran's right leg pain, while a 
later June 1998 VA outpatient treatment record indicated that 
the veteran was treated for back pain.   Degenerative disc 
disease was subsequently diagnosed after an August 1998 VA 
initiated MRI.  

An August 1998 VA outpatient treatment record revealed that 
the veteran had chronic arthritis of the back, while a 
November 1998 VA consultation report showed the veteran's 
back pain to have developed a year prior to the consultation.  
However, no medical records prior to 1998 are associated with 
the veteran's file.  

The Board notes that the RO has previously requested 
information from the veteran regarding his medical treatment 
for his claimed disorders.  Although the RO has associated VA 
outpatient treatment records and examinations with the claims 
file, no medical records prior to 1998 are associated with 
the file.  Such records would be helpful and relevant to 
determine the nature and extent of the veteran's claimed 
disorders, including the timing of the onset of each disorder 
and the severity and possible aggravation of each disorder 
caused by the veteran's service-connected disability.  

The veteran is presently specifically advised, and will be 
re-advised by the RO/AMC, of the necessity of providing 
specific information regarding his treaters, including their 
full names, addresses, phone numbers, and treatment dates.  
Upon receipt of this information, the RO/AMC will obtain the 
sufficiently identified medical opinions and records.

The veteran's VA treating physician provided an opinion in 
May 2004, finding that the veteran's increasing neuralgia and 
left thigh pain had resulted in an antalgic gait, which in 
turn caused thigh and chronic low back pain.  This opinion 
referred only to the veteran's increased pain, but did not 
indicate if the change in the veteran's gait caused or 
aggravated the veteran's claimed disorders.  

VA has also provided the veteran with multiple examinations, 
including examinations for the veteran's muscles and his 
peripheral nerves in December 1998, which indicated that the 
veteran had decreased muscle strength of the lower left leg, 
due to the veteran's shell fragment wound.  A December 2002 
VA outpatient treatment record later found the veteran to 
have no leg weakness other than his left sciatic pain, though 
chronic low back pain and worsening spinal stenosis was also 
found.  By March 2004, a VA outpatient treatment record found 
the veteran to have bilateral knee pain and mild 
osteoarthritis in both knees.  

The veteran was provided an additional VA examination in May 
2004.  The VA examiner stated that he could not offer an 
opinion relating the veteran's right leg disorder, the 
veteran's osteoarthritis of the knees, or the veteran's 
lumbar stenosis as due to the veteran's service-connected 
disability.  The VA examiner stated that doing so would 
require him to resort to medical speculation.  The VA 
examiner, however, was also unresponsive on the matter of 
whether one of the veteran's claimed disorders had been 
aggravated by the veteran's service-connected disability, and 
if a disorder had been aggravated, to what degree did the 
service-connected disability aggravate it.  Based on the lack 
of a medical opinion on whether the veteran's claimed 
disorders are aggravated by the veteran's service-connected 
disability, the veteran should be afforded another VA 
examination to address the medical question presented in this 
case.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the 
veteran and 
request additional information 
concerning his treatments for his 
claimed disorders, including 
information on his treatment 
providers not already of record.  
After obtaining the necessary 
authorizations from the veteran, the 
RO/AMC should obtain the veteran's 
applicable medical records and 
associate them with the claims file.  
If no additional records are 
available the inability to obtain 
additional information should be 
noted in the claims file.   

2.  After the passage of an appropriate 
period of time 
or upon receipt of the opinions and 
records requested, the RO/AMC should 
schedule an appropriate VA 
examination to determine the nature 
and etiology of the veteran's back 
and right leg disabilities.  The 
claims file should be made available 
for the examiner's review and that it 
was available should be noted in the 
opinion.  All tests and studies 
deemed necessary by the examiner 
should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, 
the examiner is requested to provide 
an opinion as to the following:

a.	Whether it is as least as likely as 
not that any current back 
disability or right leg disability 
is related to the veteran's period 
of active service or the residuals 
of his service-connected shell 
fragment wound to the left thigh 
with injury to muscle group XIII.  

b.	Whether it is at least as likely as 
not that either the veteran's back 
or right leg disabilities increased 
in severity and were aggravated by 
his service-connected left thigh 
injury.  If the disability is found 
to have been so aggravated, the VA 
examiner should indicate to what 
degree it has been aggravated.  A 
complete rationale should be given 
for all opinions and conclusions 
expressed in a typewritten report. 

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the claim, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and arguments on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


